Citation Nr: 1210672	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  08-19 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for emphysema/ chronic obstructive pulmonary disease (COPD), claimed to have resulted from exposure to asbestos and carbon tetrachloride.

2.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus and emphysema.

3.  Entitlement to service connection for peripheral neuropathy of both upper extremities, claimed as secondary to diabetes mellitus and emphysema.

4.  Entitlement to service connection for peripheral neuropathy of both lower extremities, claimed as secondary to diabetes mellitus and emphysema.

5.  Entitlement to service connection for coronary artery disease (CAD) with arthrosclerosis, claimed as secondary to diabetes mellitus and emphysema.

6.  Entitlement to service connection for trigeminal neuralgia, claimed as secondary to diabetes mellitus and emphysema.
7.  Entitlement to service connection for peripheral artery disease (PAD), claimed as secondary to diabetes mellitus and emphysema.

8.  Entitlement to service connection for postoperative residuals of a lumbar laminectomy, claimed as secondary to diabetes mellitus and emphysema.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1963 to June 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In June 2008, the Veteran requested a Travel Board hearing; he failed to appear for such hearing scheduled in October 2010.  The Veteran had also claimed service connection for diabetes mellitus.  A June 2009 rating decision denied that claim.  He did not file a timely notice of disagreement with that determination.  Consequently, the matter of service connection for diabetes mellitus is not before the Board.  In November 2010, the matters on appeal were before the Board and were remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Regarding the claim seeking service connection for postoperative residuals of lumbar laminectomy, it is noteworthy at the outset that when service connection is claimed for a disability, all potential theories of entitlement must be considered.  Here, while this matter is presented as a secondary service connection claim, the Veteran's service treatment records (STRs) show that in October 1964 he was seen with complaints of sharp pain in his back after carrying a one hundred pound pump.  Physical examination found back pain radiating down the thighs, limitation of trunk motion, and some muscle spasm at the right intrinsic muscles of the back.  The impression was strain to intrinsic muscles of the back.  On August 2004 VA general medical examination it was noted that he had back surgery in 1998.  The diagnosis was status post lumbar laminectomy with mild residual low back pain.  

Governing regulation provides that an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  With respect to the factor C listed, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Given the back injury in service, and the evidence showing chronic back disability postservice, the low threshold standard outlined in McLendon is met.  The question presented (whether, based on the entire record, the Veteran's current back disability is related to service) is a medical question, and a VA nexus examination to determine the nature of, and likely etiology for, the Veteran's low back disability is necessary.  

In addition, the Board has found that the Veteran receives Social Security Administration (SSA) SSI benefits.  A review of the claims file found that the decision awarding the Veteran such benefits and the medical records considered in connection with such award have not been sought.  Because such SSA records may be relevant to these claims, the must be sought, if available.  Golz v. Shinseki, 590 F.3d 1317 (Fed.Cir. 2009.  

Accordingly, the case is REMANDED for the following action:

1. The RO should secure for the record copies of the complete SSA records pertaining to the Veteran, to include all medical records considered in any determination on his claim for SSA disability benefits or SSI.  If such records are unavailable, it should be so noted for the record (with an explanation of the reason why they are unavailable).  The RO should review the records received from SSA and arrange for any further development suggested by the information therein (e.g., if they identify any further pertinent treatment providers, secure the records of such treatment). 

2. The RO should arrange for the Veteran to be examined by an appropriate medical care-provider to determine the nature and likely etiology of his current low back disability, and specifically whether it is related to his military service, to include his back complaints noted therein.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion responding to the following:  

a) Please identify (by medical diagnosis) the Veteran's low back disability(ies).
b) For each diagnosed low back disability entity please identify the most likely etiology.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability is related to the Veteran's complaints in service.  

The examiner must explain the rationale for any opinion.

3. After the development sought is completed, the RO should readjudicate the claim on appeal.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

